Citation Nr: 0614311	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-09 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for viral hepatitis.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1980 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August
 2002 rating decision.  Pursuant to the veteran's request, a 
hearing before a Member of the Board was scheduled for 
December 2004.  The veteran failed to appear for the hearing.  
In January 2006, the Board remanded the appeal for further 
development.  


FINDINGS OF FACT

1.  The veteran does not have chronic residuals of viral 
hepatitis related to service.

2.  The veteran does not have hepatitis C related to service. 


CONCLUSIONS OF LAW

1.  Chronic residuals of viral hepatitis were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2002 and July 
2003.  The RO specifically informed the veteran of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claims.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and a VA examination report.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

Although the July 2003 notice was provided to the veteran 
after the initial adjudication, he has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The claim has since been readjudicated.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reason, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

There is no evidence that the veteran has a current 
disability.   The February 2006 examination report noted that 
there is no evidence that the veteran has viral hepatitis or 
hepatitis C (or a liver disability).  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  On this basis alone, service connection is denied.  

Service medical records show that the veteran was 
hospitalized from April 5, 1982 to April 15, 1982 for viral 
hepatitis.  A treatment record dated in June 1982 notes an 
impression of resolving probable viral hepatitis.  The 
examination at service discharge was negative for any liver 
disability.  Post-service medical records include a June 2002 
record showing an impression of possible hepatitis C.  
Subsequent testing in September 2002 was negative for 
hepatitis A, B or C.  A March 2003 VA outpatient treatment 
report notes that testing was negative for hepatitis C and 
that the veteran did not have any of the hepatitis C risk 
factors.  

The February 2006 VA examiner indicated a through review of 
the claims folder and noted no evidence of hepatitis, 
sequelae, or residual disability related to an acute episode 
of "hepatitis" in April 1982.  The examiner further stated 
that it would be speculative to comment on the possible 
etiology of the "hepatitis" documented in 1982.  She 
further found that there was no indication the "hepatitis" 
documented in 1982 was of an infectious etiology with a virus 
specific to the liver.  The veteran tested negatively for 
hepatitis A, hepatitis B, and hepatitis C.  

As there is no evidence of chronic hepatitis, or residuals 
thereof, and certainly nothing relating any such disability 
to service, service connection is unwarranted.  While the 
veteran was treated for what was thought to be viral 
hepatitis in service, it resolved and no chronic residuals 
were identified in service or following active duty.  

While the veteran has suggested that he currently has 
hepatitis related to service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical diagnosis cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has hepatitis related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 

ORDER

Service connection for viral hepatitis is denied.

Service connection for hepatitis C is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


